DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 9-14 in the reply filed on 06/01/2021 is acknowledged.
Claims 8 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species IB and Group II inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.
Claim Objections
Claims 1-7 and 9-14 are objected to because of the following informalities:
	Claim 1 recites “the first and second top contacts” (line 12) and “the first and second bottom contacts” (line 13) which should be replaced with “the first top contact and the second top contact” and “the first bottom contact and the second bottom contact” (for the purpose of consistency).
Claim 13 recites “the first and second top contacts” (line 13) and “the first and second bottom contacts” (line 14) which should be replaced with “the first top contact and the second top contact” and “the first bottom contact and the second bottom contact” (for the purpose of consistency).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US patent No. 8,598,655 to Schloesser et al. (hereinafter Schloesser) in view of Vielemeyer (US 2017/0092777).
With respect to Claim 1, Schloesser discloses a vertical power device (e.g., power MOSFETs) (Schloesser, Figs. 1, 4B-5, Col. 1, lines 7-24; Col. 3, lines 36-67, Col. 5, lines 46-65) having a top side and a bottom side, the vertical power device comprising:
       a substrate (150/450) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-67; Col. 5, lines 4-23; Col. 7, lines 24-46);
       a layered device stack (152/154 in Fig. 1 or 452/455 in Figs. 4B-5) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-67; Col. 5, lines 4-23; Col. 7, lines 24-46) formed atop the substrate (150/450), the device stack comprising a body layer (e.g., the body layer including a the channel layer 113 of the first transistor in Fig. 1) of a first conduction type (e.g., p-type) between a lower layer (e.g., the buried layer 152 including the drain region 112) (Schloesser, Figs. 1, 4B-5, Col. 5, lines 3-23) and an upper layer (e.g., the source layer 111) of a second conduction type (e.g., n-type);
       a first vertical device (e.g., 110 in Fig. 1) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-55; Col. 4, lines 24-52; Col. 5, lines 10-23; lines 46-65) and a second vertical device (e.g., 120) formed in the device stack, wherein the first vertical device (110) and the second vertical device (120) are electrically connected, the first vertical device (110) comprising a first top contact (e.g., transistor interconnect 128 connected to the source 111 of the first transistor) and a first bottom contact (e.g., a doped region including the drain region 112 connected to the first contact trench 116), and the second vertical device (120) comprising a second top contact (e.g., transistor interconnect 128 connected to the source 121 of the second transistor) and a second bottom contact (e.g., a doped region including the drain region 122 connected to the second contact trench 126), the first and second top contacts (e.g., 128) being formed at the top side (e.g., 151) and the first and second bottom contacts being formed at the bottom side; and
       a first vertical device isolation structure (127) (Schloesser, Figs. 1, 4B-5, Col. 4, lines 10-19; lines 40-52) that isolates the first vertical device (110) from the second vertical device (120).

However, Schloesser teaches that a semiconductor of the semiconductor device (Schloesser, Figs. 1, 4B-5, Col. 2, lines 61-64) does not need to be silicon-based, and includes other semiconductor materials such as gallium arsenide, silicon carbide and others. Further, Vielemeyer teaches forming a vertical semiconductor device (Vielemeyer, Figs. 1-2, 8-10, ¶0001-¶0004, ¶0051-¶0069, ¶0079-¶0081) comprising a stack of Group III-Nitride layers, wherein the Group III-Nitride stack comprises a body layer (e.g., p-GaN layer 4 as body zone 30) (Vielemeyer, Figs. 1-2, ¶0063-¶0004) of a first conduction type (e.g., p-type) between a lower layer (e.g., n-GaN layer 3 as a drift zone 27) and an upper layer (e.g., n+ -GaN contact layer 5) of a second conduction type (e.g., n-type), the source contact (S11) is on a top surface of the stacked structure and a drain contact (D13) is on a bottom surface of the substrate, and wherein the Group III-Nitride semiconductor material provides GaN device capable of carrying large current, support high voltages, and provides low on-resistance and fast switching times.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the vertical power device of Schloesser by forming each of the first vertical transistor and the second vertical transistor of Schloesser comprised of a stack of Group III-Nitride semiconductor material layers as taught by Vielemeyer to have a layered group III-Nitride based device stack; a first vertical group III-Nitride based device and a second vertical group III-Nitride based device formed in the group III-Nitride based device stack in order to provide vertical semiconductor device capable of carrying large current, support high voltages, and providing low on-resistance and fast switching times (Vielemeyer, ¶0001-¶0004).
Regarding Claim 2, Schloesser in view of Vielemeyer discloses the vertical power device according to claim 1. Further, Schloesser discloses the vertical power device, wherein the electrical connection of the first vertical group III-Nitride based device (e.g., the first vertical transistor 110 comprised of Group III-Nitride semiconductor material, in view of Vielemeyer) and the second vertical group III- Nitride based device (e.g., the second vertical transistor 120 comprised of Group III-Nitride semiconductor material, in view of Vielemeyer) comprises: a first vertical deep via (116) extending from 
Regarding Claim 3, Schloesser in view of Vielemeyer discloses the vertical power device according to claim 1. Further, Schloesser discloses that the substrate (150) (Schloesser, Figs. 1, 4B-5, Col. 2, lines 54-64) comprises an insulating layer (e.g., SOI substrate includes an insulating layer), and wherein the first vertical device isolation structure (117/127) (Schloesser, Figs. 1, 4B-5, Col. 4, lines 10-52) extends from the top side to the depth of the substrate, but does not specifically disclose that the first vertical device isolation structure extends to the insulating layer within the substrate. However, Schloesser teaches forming the isolation trenches (117/127) (Schloesser, Figs. 1, 4B-5, Col. 4, lines 10-52) that extend in a depth direction of the substrate (150) and beneath the buried layer (152) to provide an isolation between the first and second transistors (110 and 120) which are connected in series so that the resulting semiconductor device has improved characteristics (e.g., increased breakdown voltage) (Schloesser, Figs. 1, 4B-5, Col. 5, lines 46-65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the vertical power device of Schloesser/Vielemeyer by forming the substrate as a SOI substrate including an insulating layer as taught by Schloesser, wherein the isolation trenches extend in a depth direction of the substrate to the insulating layer of the SOI substrate to have the vertical power device, wherein the first vertical device isolation structure extends to the insulating layer within the substrate in order to provide improved isolation between the vertical transistors connected in series, and thus to obtain improved semiconductor device having improved characteristics (e.g., increased breakdown voltage) (Schloesser, Col. 1, lines 25-55; Col. 5, lines 46-65).
Regarding Claim 4, Schloesser in view of Vielemeyer discloses the vertical power device according to claim 2. Further, Schloesser discloses the vertical power device, wherein the electrical 
Regarding Claim 5, Schloesser in view of Vielemeyer discloses the vertical power device according to claim 4. Further, Schloesser discloses the vertical power device, wherein the first vertical deep via (116) extends from the lateral interconnect (128) to the first bottom contact (e.g., a doped region including the drain region 112 connected to the first contact trench 116), such that the first and second vertical group III-Nitride based devices (e.g., the first and second vertical transistors 110 and 120 comprised of Group III-Nitride semiconductor material, in view of Vielemeyer) are connected in series (Schloesser, Figs. 1, 2A,Col. 3, lines 36-44; Col. 5, lines 46-65; Col. 6, lines 8-36).
Regarding Claim 6, Schloesser in view of Vielemeyer discloses the vertical power device according to claim 2. Further, Schloesser discloses the vertical power device, wherein the first vertical deep via (116) (Schloesser, Figs. 1, 4B-5, Col. 4, lines 10-19; lines 40-52) is formed adjacent to the first vertical device isolation structure (127).
Regarding Claim 7, Schloesser in view of Vielemeyer discloses the vertical power device according to claim 1. Further, Schloesser discloses the vertical power device, wherein at least one of the first top contact (e.g., transistor interconnect 128 connected to the source 111 of the first transistor) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-55; Col. 4, lines 24-52; Col. 5, lines 10-23; lines 46-65)  or second top contact (e.g., transistor interconnect 128 connected to the source 121 of the second transistor) is formed on the upper layer, but does not specifically disclose a body contact that is 37connected to the at least one of the first top contact or second top contact formed on the upper layer, the body contact being formed on the body layer.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the vertical power device of Schloesser/Vielemeyer by implementing the source contact on a top of the stack of Group III-Nitride layers and within the body region as taught by Vielemeyer to have a body contact that is 37connected to the at least one of the first top contact or second top contact formed on the upper layer, the body contact being formed on the body layer in order to provide vertical semiconductor device capable of carrying large current, support high voltages, and providing low on-resistance and fast switching times (Vielemeyer, ¶0001-¶0004).
Regarding Claim 9, Schloesser in view of Vielemeyer discloses the vertical power device according to claim 1. Further, Schloesser discloses the vertical power device, wherein at least the first vertical group III-Nitride based device (e.g., the first vertical transistor 110 comprised of Group III-Nitride semiconductor material, in view of Vielemeyer) further comprises an insulated gate (e.g., gate trenches filled with a gate oxide and a gate material 114) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-40; Col. 4, lines 1-19; Col. 7, lines 47-61).
Regarding Claim 10, Schloesser in view of Vielemeyer discloses the vertical power device according to claim 1. Further, Schloesser discloses the vertical power device, wherein the vertical power device further comprises a third vertical device (e.g., another second transistor 120n) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-40; Col. 5, lines 46-65; Col. 6, lines 12-36) that is electrically connected to the second vertical device (1201) and isolated by a second vertical device isolation structure (127), but does not specifically disclose a third vertical group III-Nitride based device electrically connected to the second 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the vertical power device of Schloesser/Vielemeyer by forming a plurality of second vertical transistors as taught by Schloesser, wherein each of the plurality of second vertical transistors comprised of a stack of Group III-Nitride semiconductor material layers as taught by Vielemeyer to have a third vertical group III-Nitride based device electrically connected to the second vertical group III-Nitride based device in order to provide vertical semiconductor device capable of carrying large current, support high voltages, and providing low on-resistance and fast switching times (Vielemeyer, ¶0001-¶0004).
Regarding Claim 11, Schloesser in view of Vielemeyer discloses the vertical power device according to claim 10. Further, Schloesser discloses the vertical power device, wherein each of the first (110) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-40; Col. 5, lines 46-65; Col. 6, lines 12-36), second (e.g., 1201), and third (e.g., 120n) devices is a transistor.
Regarding Claim 12, Schloesser in view of Vielemeyer discloses the vertical power device according to claim 1. Further, Schloesser does not specifically disclose that the substrate comprises a handling layer provided for handling the vertical power device. However, Vielemeyer teaches forming a vertical semiconductor device (Vielemeyer, Figs. 1-2, ¶0001-¶0004, ¶0051-¶0069) comprising a stack of Group III-Nitride layers (3/4/5) (Vielemeyer, Figs. 1-2, ¶0062-¶0063) that is epitaxially grown on a surface (10) of a support substrate (2) comprised of n+-Si substrate, SiC substrate or a sapphire substrate, and thus is interpreted as a handling substrate for forming Group III-Nitride MOSFET.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the vertical power system of Schloesser/Vielemeyer by forming each of the first vertical transistor and the second vertical transistor comprised of a stack of Group III-Nitride semiconductor material layers epitaxially grown on a surface of a support substrate as taught by Vielemeyer to have the substrate that comprises a handling layer provided for handling the vertical power device in order to provide vertical semiconductor device capable of carrying large current, support high 
With respect to Claim 13, Schloesser discloses a vertical power system comprising at least one of an inverter that includes a vertical power device (e.g., power MOSFETs) (Schloesser, Figs. 1, 4B-5, Col. 1, lines 7-24; Col. 3, lines 36-67, Col. 5, lines 46-65), the vertical power device comprising:
       a substrate (150/450) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-67; Col. 5, lines 4-23; Col. 7, lines 24-46);
       a layered device stack (152/154 in Fig. 1 or 452/455 in Figs. 4B-5) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-67; Col. 5, lines 4-23; Col. 7, lines 24-46) formed atop the substrate (150/450), the device stack comprising a body layer (e.g., the body layer including a the channel layer 113 of the first transistor in Fig. 1) of a first conduction type (e.g., p-type) between a lower layer (e.g., the buried layer 152 including the drain region 112) (Schloesser, Figs. 1, 4B-5, Col. 5, lines 3-23) and an upper layer (e.g., the source layer 111) of a second conduction type (e.g., n-type);
       a first vertical device (e.g., 110 in Fig. 1) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-55; Col. 4, lines 24-52; Col. 5, lines 10-23; lines 46-65) and a second vertical device (e.g., 120) formed in the device stack, wherein the first vertical device (110) and the second vertical device (120) are electrically connected, the first vertical device (110) comprising a first top contact (e.g., transistor interconnect 128 connected to the source 111 of the first transistor) and a first bottom contact (e.g., a doped region including the drain region 112 connected to the first contact trench 116), and the second vertical device (120) comprising a second top contact (e.g., transistor interconnect 128 connected to the source 121 of the second transistor) and a second bottom contact (e.g., a doped region including the drain region 122 connected to the second contact trench 126), the first and second top contacts (e.g., 128) being formed at a top side (e.g., 151) of the vertical power device, and the first and second bottom contacts being formed at a bottom side of the vertical power device; and

Further, Schloesser does not specifically disclose a layered group III-Nitride based device stack; a first vertical group III-Nitride based device and a second vertical group III-Nitride based device formed in the group III-Nitride based device stack.
However, Schloesser teaches that a semiconductor of the semiconductor device (Schloesser, Figs. 1, 4B-5, Col. 2, lines 61-64) does not need to be silicon-based, and includes other semiconductor materials such as gallium arsenide, silicon carbide and others. Further, Vielemeyer teaches forming a vertical semiconductor device (Vielemeyer, Figs. 1-2, 8-10, ¶0001-¶0004, ¶0051-¶0069, ¶0079-¶0081)comprising a stack of Group III-Nitride layers, wherein the Group III-Nitride stack comprises a body layer (e.g., p-GaN layer 4 as body zone 30) (Vielemeyer, Figs. 1-2, ¶0063-¶0004) of a first conduction type (e.g., p-type) between a lower layer (e.g., n-GaN layer 3 as a drift zone 27) and an upper layer (e.g., n+ -GaN contact layer 5) of a second conduction type (e.g., n-type), the source contact (S11) is on a top surface of the stacked structure and a drain contact (D13) is on a bottom surface of the substrate, and wherein the Group III-Nitride semiconductor material provides GaN device capable of carrying large current, support high voltages, and provides low on-resistance and fast switching times.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the vertical power system of Schloesser by forming each of the first vertical transistor and the second vertical transistor of Schloesser comprised of a stack of Group III-Nitride semiconductor material layers as taught by Vielemeyer to have a layered group III-Nitride based device stack; a first vertical group III-Nitride based device and a second vertical group III-Nitride based device formed in the group III-Nitride based device stack in order to provide vertical semiconductor device capable of carrying large current, support high voltages, and providing low on-resistance and fast switching times (Vielemeyer, ¶0001-¶0004).
Claims 1-7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US patent No. 8,598,655 to Schloesser in view of Chowdhury et al. (US 2017/0125574, hereinafter Chowdhury).
With respect to Claim 1, Schloesser discloses a vertical power device (e.g., power MOSFETs) (Schloesser, Figs. 1, 4B-5, Col. 1, lines 7-24; Col. 3, lines 36-67, Col. 5, lines 46-65) having a top side and a bottom side, the vertical power device comprising:
       a substrate (150/450) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-67; Col. 5, lines 4-23; Col. 7, lines 24-46);
       a layered device stack (152/154 in Fig. 1 or 452/455 in Figs. 4B-5) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-67; Col. 5, lines 4-23; Col. 7, lines 24-46) formed atop the substrate (150/450), the device stack comprising a body layer (e.g., the body layer including a the channel layer 113 of the first transistor in Fig. 1) of a first conduction type (e.g., p-type) between a lower layer (e.g., the buried layer 152 including the drain region 112) (Schloesser, Figs. 1, 4B-5, Col. 5, lines 3-23) and an upper layer (e.g., the source layer 111) of a second conduction type (e.g., n-type);
       a first vertical device (e.g., 110 in Fig. 1) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-55; Col. 4, lines 24-52; Col. 5, lines 10-23; lines 46-65) and a second vertical device (e.g., 120) formed in the device stack, wherein the first vertical device (110) and the second vertical device (120) are electrically connected, the first vertical device (110) comprising a first top contact (e.g., transistor interconnect 128 connected to the source 111 of the first transistor) and a first bottom contact (e.g., a doped region including the drain region 112 connected to the first contact trench 116), and the second vertical device (120) comprising a second top contact (e.g., transistor interconnect 128 connected to the source 121 of the second transistor) and a second bottom contact (e.g., a doped region including the drain region 122 connected to the second contact trench 126), the first and second top contacts (e.g., 128) being formed at the top side (e.g., 151) and the first and second bottom contacts being formed at the bottom side; and
       a first vertical device isolation structure (127) (Schloesser, Figs. 1, 4B-5, Col. 4, lines 10-19; lines 40-52) that isolates the first vertical device (110) from the second vertical device (120).

However, Schloesser teaches that a semiconductor of the semiconductor device (Schloesser, Figs. 1, 4B-5, Col. 2, lines 61-64) does not need to be silicon-based, and includes other semiconductor materials such as gallium arsenide, silicon carbide and others. Further, Chowdhury teaches forming a vertical semiconductor device (Chowdhury, Figs. 18, 24G, 42, ¶0017-¶0020, ¶0028-¶0035, ¶0040-¶0043, ¶0262-¶0270, ¶0289-¶0300) comprising a stack of Group III-Nitride layers, wherein the Group III-Nitride stack comprises a body layer (e.g., p-GaN layer) (Chowdhury, Figs. 18, 24G, 42, ¶0262, ¶0290) of a first conduction type (e.g., p-type) between a lower layer (e.g., n-GaN layer 1802) and an upper layer (e.g., n+ -GaN contact layer 1804) of a second conduction type (e.g., n-type), the source contact (S) is on a top surface of the stacked structure and a drain contact (D) is on a bottom surface of the substrate; wherein a plurality of the Group III-Nitride semiconductor transistors are integrated in a semiconductor device (Chowdhury, Fig. 42, ¶0295),  and wherein III-Nitride materials provide MOSFET devices having ultra-low on-resistance and high breakdown voltage for high-power switching applications (Chowdhury, Figs. 18, 24G, 42, ¶0017, ¶0298-¶0300).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the vertical power device of Schloesser by forming each of the first vertical transistor and the second vertical transistor of Schloesser comprised of a stack of Group III-Nitride semiconductor material layers as taught by Chowdhury to have a layered group III-Nitride based device stack; a first vertical group III-Nitride based device and a second vertical group III-Nitride based device formed in the group III-Nitride based device stack in order to provide improved MOSFET devices having ultra-low on-resistance and high breakdown voltage for high-power switching applications (Chowdhury, ¶0017, ¶0298-¶0300).
Regarding Claim 2, Schloesser in view of Chowdhury discloses the vertical power device according to claim 1. Further, Schloesser discloses the vertical power device, wherein the electrical connection of the first vertical group III-Nitride based device (e.g., the first vertical transistor 110 comprised of Group III-Nitride semiconductor material, in view of Chowdhury) and the second vertical 
Regarding Claim 3, Schloesser in view of Chowdhury discloses the vertical power device according to claim 1. Further, Schloesser discloses that the substrate (150) (Schloesser, Figs. 1, 4B-5, Col. 2, lines 54-64) comprises an insulating layer (e.g., SOI substrate includes an insulating layer), and wherein the first vertical device isolation structure (117/127) (Schloesser, Figs. 1, 4B-5, Col. 4, lines 10-52) extends from the top side to the depth of the substrate, but does not specifically disclose that the first vertical device isolation structure extends to the insulating layer within the substrate. However, Schloesser teaches forming the isolation trenches (117/127) (Schloesser, Figs. 1, 4B-5, Col. 4, lines 10-52) that extend in a depth direction of the substrate (150) and beneath the buried layer (152) to provide an isolation between the first and second transistors (110 and 120) which are connected in series so that the resulting semiconductor device has improved characteristics (e.g., increased breakdown voltage) (Schloesser, Figs. 1, 4B-5, Col. 5, lines 46-65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the vertical power device of Schloesser/Chowdhury by forming the substrate as a SOI substrate including an insulating layer as taught by Schloesser, wherein the isolation trenches extend in a depth direction of the substrate to the insulating layer of the SOI substrate to have the vertical power device, wherein the first vertical device isolation structure extends to the insulating layer within the substrate in order to provide improved isolation between the vertical transistors connected in series, and thus to obtain improved semiconductor device having improved characteristics (e.g., increased breakdown voltage) (Schloesser, Col. 1, lines 25-55; Col. 5, lines 46-65).
Regarding Claim 4, Schloesser in view of Chowdhury discloses the vertical power device according to claim 2. Further, Schloesser discloses the vertical power device, wherein the electrical connection of the first vertical group III-Nitride based device (e.g., the first vertical transistor 110 comprised of Group III-Nitride semiconductor material, in view of Chowdhury) and the second vertical group III- Nitride based device (e.g., the second vertical transistor 120 comprised of Group III-Nitride semiconductor material, in view of Chowdhury) further comprises a lateral interconnect (128) formed at the top side over the first vertical device isolation structure (127), wherein the first vertical deep via (116) electrically connects the lateral interconnect (128) and at least the lower layer (e.g., the buried layer 152 including the drain region 112) (Schloesser, Figs. 1, 4B-5, Col. 5, lines 3-23), and wherein the first isolation region (e.g., isolation region around the contact trench 116) further isolates the lateral interconnect (128).
Regarding Claim 5, Schloesser in view of Chowdhury discloses the vertical power device according to claim 4. Further, Schloesser discloses the vertical power device, wherein the first vertical deep via (116) extends from the lateral interconnect (128) to the first bottom contact (e.g., a doped region including the drain region 112 connected to the first contact trench 116), such that the first and second vertical group III-Nitride based devices (e.g., the first and second vertical transistors 110 and 120 comprised of Group III-Nitride semiconductor material, in view of Chowdhury) are connected in series (Schloesser, Figs. 1, 2A,Col. 3, lines 36-44; Col. 5, lines 46-65; Col. 6, lines 8-36).
Regarding Claim 6, Schloesser in view of Chowdhury discloses the vertical power device according to claim 2. Further, Schloesser discloses the vertical power device, wherein the first vertical deep via (116) (Schloesser, Figs. 1, 4B-5, Col. 4, lines 10-19; lines 40-52) is formed adjacent to the first vertical device isolation structure (127).
Regarding Claim 7, Schloesser in view of Chowdhury discloses the vertical power device according to claim 1. Further, Schloesser discloses the vertical power device, wherein at least one of the first top contact (e.g., transistor interconnect 128 connected to the source 111 of the first transistor) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-55; Col. 4, lines 24-52; Col. 5, lines 10-23; lines 46-65)  or second top contact (e.g., transistor interconnect 128 connected to the source 121 of the second transistor) is formed on the upper layer, but does not specifically disclose a body contact that is 
However, Chowdhury teaches forming a vertical semiconductor device (Chowdhury, Figs. 18, 24G, 42, ¶0262-¶0264, ¶0289-¶0290) comprising a stack of Group III-Nitride layers, wherein the Group III-Nitride stack comprises a body layer (e.g., p-GaN layer, a current blocking (CBL) layer which is doped to achieve the desired threshold voltage) (Chowdhury, Figs. 18, 24G, 42, ¶0039-¶0040) of a first conduction type (e.g., p-type) between a lower layer (e.g., n- -GaN layer) and an upper layer (e.g., n+ -GaN contact layer) of a second conduction type (e.g., n-type), and the source contact (S11) is formed on a top surface of the stacked structure within the p-type layer (e.g., CBL layer) (Chowdhury, Figs. 18, 24G, 42, ¶0289-¶0290).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the vertical power device of Schloesser/Chowdhury by implementing the source contact on a top of the stack of Group III-Nitride layers and within the body region including a p-GaN layer as taught by Chowdhury to have a body contact that is 37connected to the at least one of the first top contact or second top contact formed on the upper layer, the body contact being formed on the body layer in order to achieve the desired threshold voltage, and to provide improved MOSFET devices having ultra-low on-resistance and high breakdown voltage for high-power switching applications (Chowdhury, ¶0017, ¶0298-¶0300).
Regarding Claim 9, Schloesser in view of Chowdhury discloses the vertical power device according to claim 1. Further, Schloesser discloses the vertical power device, wherein at least the first vertical group III-Nitride based device (e.g., the first vertical transistor 110 comprised of Group III-Nitride semiconductor material, in view of Chowdhury) further comprises an insulated gate (e.g., gate trenches filled with a gate oxide and a gate material 114) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-40; Col. 4, lines 1-19; Col. 7, lines 47-61).
Regarding Claim 10, Schloesser in view of Chowdhury discloses the vertical power device according to claim 1. Further, Schloesser discloses the vertical power device, wherein the vertical power device further comprises a third vertical device (e.g., another second transistor 120n) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-40; Col. 5, lines 46-65; Col. 6, lines 12-36) that is electrically connected to the 1) and isolated by a second vertical device isolation structure (127), but does not specifically disclose a third vertical group III-Nitride based device electrically connected to the second vertical group III-Nitride based device. However, Chowdhury teaches forming a vertical semiconductor device (Chowdhury, Figs. 18, 24G, 42, ¶0017-¶0020, ¶0028-¶0035, ¶0040-¶0043, ¶0262-¶0270, ¶0289-¶0300) comprising a stack of Group III-Nitride layers, wherein a plurality of the Group III-Nitride semiconductor transistors are integrated in a device (Chowdhury, Figs. 24G, 42, ¶0295),  and wherein III-Nitride materials provide MOSFET devices having ultra-low on-resistance and high breakdown voltage for high-power switching applications (Chowdhury, Figs. 18, 24G, 42, ¶0017, ¶0298-¶0300).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the vertical power device of Schloesser/Chowdhury by forming a plurality of second vertical transistors as taught by Schloesser, wherein each of the plurality of second vertical transistors comprised of a stack of Group III-Nitride semiconductor material layers as taught by Chowdhury to have a third vertical group III-Nitride based device electrically connected to the second vertical group III-Nitride based device in order to provide improved MOSFET devices having ultra-low on-resistance and high breakdown voltage for high-power switching applications (Chowdhury, Figs. 18, 24G, 42, ¶0017, ¶0298-¶0300).
Regarding Claim 11, Schloesser in view of Chowdhury discloses the vertical power device according to claim 10. Further, Schloesser discloses the vertical power device, wherein each of the first (110) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-40; Col. 5, lines 46-65; Col. 6, lines 12-36), second (e.g., 1201), and third (e.g., 120n) devices is a transistor.
With respect to Claim 13, Schloesser discloses a vertical power system comprising at least one of an inverter that includes a vertical power device (e.g., power MOSFETs) (Schloesser, Figs. 1, 4B-5, Col. 1, lines 7-24; Col. 3, lines 36-67, Col. 5, lines 46-65), the vertical power device comprising:
       a substrate (150/450) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-67; Col. 5, lines 4-23; Col. 7, lines 24-46);
       a layered device stack (152/154 in Fig. 1 or 452/455 in Figs. 4B-5) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-67; Col. 5, lines 4-23; Col. 7, lines 24-46) formed atop the substrate (150/450), the device stack comprising a body layer (e.g., the body layer 
       a first vertical device (e.g., 110 in Fig. 1) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-55; Col. 4, lines 24-52; Col. 5, lines 10-23; lines 46-65) and a second vertical device (e.g., 120) formed in the device stack, wherein the first vertical device (110) and the second vertical device (120) are electrically connected, the first vertical device (110) comprising a first top contact (e.g., transistor interconnect 128 connected to the source 111 of the first transistor) and a first bottom contact (e.g., a doped region including the drain region 112 connected to the first contact trench 116), and the second vertical device (120) comprising a second top contact (e.g., transistor interconnect 128 connected to the source 121 of the second transistor) and a second bottom contact (e.g., a doped region including the drain region 122 connected to the second contact trench 126), the first and second top contacts (e.g., 128) being formed at a top side (e.g., 151) of the vertical power device, and the first and second bottom contacts being formed at a bottom side of the vertical power device; and
       a first vertical device isolation structure (127) (Schloesser, Figs. 1, 4B-5, Col. 4, lines 10-19; lines 40-52) that isolates the first vertical device (110) from the second vertical device (120).
Further, Schloesser does not specifically disclose a layered group III-Nitride based device stack; a first vertical group III-Nitride based device and a second vertical group III-Nitride based device formed in the group III-Nitride based device stack.
However, Schloesser teaches that a semiconductor of the semiconductor device (Schloesser, Figs. 1, 4B-5, Col. 2, lines 61-64) does not need to be silicon-based, and includes other semiconductor materials such as gallium arsenide, silicon carbide and others. Further, Chowdhury teaches forming a vertical semiconductor device (Chowdhury, Figs. 18, 24G, 42, ¶0017-¶0020, ¶0028-¶0035, ¶0040-¶0043, ¶0262-¶0270, ¶0289-¶0300) comprising a stack of Group III-Nitride layers, wherein the Group III-Nitride 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the vertical power system of Schloesser by forming each of the first vertical transistor and the second vertical transistor of Schloesser comprised of a stack of Group III-Nitride semiconductor material layers as taught by Chowdhury to have a layered group III-Nitride based device stack; a first vertical group III-Nitride based device and a second vertical group III-Nitride based device formed in the group III-Nitride based device stack in order to provide improved MOSFET devices having ultra-low on-resistance and high breakdown voltage for high-power switching applications (Chowdhury, ¶0017, ¶0298-¶0300).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US patent No. 8,598,655 to Schloesser in view of Vielemeyer (US 2017/0092777) as applied to claim 1, and further in view of .
Regarding Claim 14, Schloesser in view of Vielemeyer discloses the vertical power device according to claim 13. Further, Schloesser does not specifically disclose that the at least one of an inverter, a half-bridge rectifier, a full-bridge rectifier, a half-wave rectifier, or a full-wave rectifier comprises at least one of a three-phase inverter, a three-phase half-bridge rectifier, a three-phase full-bridge rectifier, a three-phase half-wave rectifier, or a three-phase full-wave rectifier. However, Majumdar teaches forming an integrated power semiconductor device (Majumdar, Figs. 1-2, 3-4, ¶0009-¶0012, ¶0036-¶0055, ¶0081) comprising a plurality of vertical MOSFET transistors and having a reduced size and improved breakdown voltage, and is used as a phase switching element for a high current inverter, specifically, the integrated power semiconductor device is used to form a three-phase inverter (Majumdar, Figs. 1-2, ¶0055).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US patent No. 8,598,655 to Schloesser in view of Chowdhury (US 2017/0125574) as applied to claim 1, and further in view of .
Regarding Claim 14, Schloesser in view of Chowdhury discloses the vertical power device according to claim 13. Further, Schloesser does not specifically disclose that the at least one of an inverter, a half-bridge rectifier, a full-bridge rectifier, a half-wave rectifier, or a full-wave rectifier comprises at least one of a three-phase inverter, a three-phase half-bridge rectifier, a three-phase full-bridge rectifier, a three-phase half-wave rectifier, or a three-phase full-wave rectifier. However, Majumdar teaches forming an integrated power semiconductor device (Majumdar, Figs. 1-2, 3-4, ¶0009-¶0012, ¶0036-¶0055, ¶0081) comprising a plurality of vertical MOSFET transistors and having a reduced size and improved breakdown voltage, and is used as a phase switching element for a high current inverter, specifically, the integrated power semiconductor device is used to form a three-phase inverter (Majumdar, Figs. 1-2, ¶0055).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the vertical power system of Schloesser/Chowdhury by forming an inverter comprising an integrated power semiconductor device that includes a vertical power MOSFETs as taught by Majumdar to have an inverter that comprises a three-phase inverter in order to provide improved integrated power semiconductor device including a plurality of vertical MOSFETs having reduced size and improved breakdown voltage  (Majumdar, ¶0009-¶0012, ¶0055, ¶0081).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891